           Case 1:21-cv-06400-JPC Document 11 Filed 08/19/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NICK GIOULES,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      21-CV-6400 (JPC)
                  -v-                                                  :
                                                                       :     NOTICE OF INITIAL
ANTIGUA PHARMACY LLC and BRENDALIS                                     :   PRETRIAL CONFERENCE
ANTIGUA,                                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been assigned to the undersigned for all purposes.            All parties must

familiarize themselves with the Court’s Individual Rules, including the Court’s Individual

Rules and Practices for Pro Se Litigants (that is, litigants without counsel), which are available

at https://www.nysd.uscourts.gov/hon-john-p-cronan. All parties are hereby ORDERED to

appear before the undersigned for an Initial Pretrial Conference (“IPTC”) in accordance with Rule

16 of the Federal Rules of Civil Procedure on September 28, 2021 at 11:00 a.m. Any party that is

proceeding in this case pro se is required to appear at this conference. In light of the ongoing

COVID-19 pandemic, the Court will conduct the IPTC by teleconference. At the scheduled time,

counsel for all parties should call (866) 434-5269, access code 9176261. The Court will discuss

Defendants’ motion to dismiss, Dkt. 8, at the September 28 IPTC.

        Counsel and the pro se litigant are directed to confer with each other prior to the conference

regarding settlement and each of the other subjects to be considered at the IPTC. No later than

seven days prior to the IPTC, it is further ORDERED that counsel and the pro se litigants each

submit a letter, not to exceed five (5) pages, addressing the following in separate paragraphs:

        (1)      A brief statement of the nature of the action and the principal defenses thereto;
            Case 1:21-cv-06400-JPC Document 11 Filed 08/19/21 Page 2 of 3


          (2)     A brief explanation of why jurisdiction and venue lie in this Court. In any action in
                  which subject matter jurisdiction is founded on diversity of citizenship pursuant to
                  Title 28, United States Code, Section 1332, the letter must explain the basis for the
                  parties’ belief that diversity of citizenship exists. Where any party is a corporation,
                  the letter shall state both the place of incorporation and the principal place of
                  business. In cases where any party is a partnership, limited partnership, limited
                  liability company, or trust, the letter shall state the citizenship of each of the entity’s
                  members, shareholders, partners, and/or trustees. See, e.g., Handelsman v. Bedford
                  Vill. Assocs. L.P., 213 F.3d 48 (2d Cir. 2000);
          (3)     A brief description of all outstanding motions and/or all outstanding requests to file
                  motions;
          (4)     A brief description of any discovery that has already taken place, and that which will
                  be necessary for the parties to engage in meaningful settlement negotiations;
          (5)     A list of all prior settlement discussions, including the date, the parties involved, and
                  the approximate duration of such discussions, if any;
          (6)     The estimated length of trial; and
          (7)     Any other information that the parties believe may assist this Court in resolving the
                  action.

          Pursuant to the Court’s Individual Rules and Practices for Pro Se Litigants, all

communications with the Court by a pro se party—including the aforementioned letter—should be

mailed to the Pro Se Intake Unit, Daniel Patrick Moynihan United States Courthouse, 500 Pearl

Street,         Room    200,     New       York,       New      York      10007,      or     emailed      to

Temporary_Pro_Se_Filing@nysd.uscourts.gov. No documents or court filings should be sent

directly to Chambers. Copies of correspondence between a pro se party and counsel shall not be

sent to the Court.

          If this case has been settled or otherwise terminated, the parties are not required to submit

such letters or to appear, provided that a stipulation of discontinuance, voluntary dismissal, or other

proof of termination is filed on the docket prior to the joint letter submission deadline, using the

appropriate ECF Filing Event. See SDNY ECF Rules & Instructions §§ 13.17-13.19, available at

http://nysd.uscourts.gov/ecf_filing.php. In accordance with the Court’s Individual Rules and

Practices for Civil Cases, requests for extensions or adjournment made by counsel may be made

                                                      2
          Case 1:21-cv-06400-JPC Document 11 Filed 08/19/21 Page 3 of 3


only by letter-motion filed on ECF and must be received at least 48 hours (i.e., two business days)

before the deadline or scheduled appearance, absent compelling circumstances. Requests for an

extension or an adjournment made by a pro se party may be made by letter. The written submission

must state (1) the original date(s) set for the appearance or deadline(s) and the new date(s)

requested; (2) the reason(s) for the request; (3) the number of previous requests for adjournment

or extension; (4) whether these previous requests were granted or denied; and (5) whether the

adversary consents, and, if not, the reasons given by the adversary for refusing to consent.

       Pro se parties should take note that there is a Pro Se Law Clinic in this District which is

designed to assist non-incarcerated people who are parties in civil cases and do not have lawyers.

The Clinic may be able to provide a non-incarcerated pro se litigant with advice in connection

with his or her case. The Pro Se Law Clinic is run by a private organization called the New York

Legal Assistance Group; it is not part of, or run by, the Court (and, among other things, therefore

cannot accept filings on behalf of the Court, which must still be made by any unrepresented party

through the Pro Se Intake Unit, whose address is above). To make an appointment with the Pro

Se    Law     Clinic,    please    complete     the     clinic’s   intake   form,     available     at

https://www.nysd.uscourts.gov/attorney/legal-assistance, or call (212) 659-6190 and leave a

message, including your telephone number.

       The counsel who first enters a notice of appearance is directed (1) to notify counsel for all

other parties in this action who have not yet appeared by serving upon each of them a copy of this

Order forthwith, and (2) to file proof of such notice with the Court. If unaware of the identity of

counsel for any of the parties, counsel shall send a copy of this Order to that party personally.

       SO ORDERED.

Dated: August 19, 2021                                __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge

                                                 3
